Per curiam.
This Court having reviewed the Petition for Reinstatement submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Nakata S. Smith Fitch has complied with the conditions for the termination of her disciplinary suspension that was imposed by this Court, see In the Matter of Smith Fitch, 298 Ga. 379 (782 SE2d 40) (2016), and In the Matter of Smith Fitch, 289 Ga. 253 (710 SE2d 563) (2011), it is hereby ordered that Nakata S. Smith Fitch be reinstated to the practice of law in the State of Georgia.1
*234Decided May 17, 2017.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.

Reinstated.


All the Justices concur.


 Though we lift the disciplinary suspension imposed by this Court, Smith Fitch must still, inter alia, relieve herself of the administrative suspension imposed by the State Bar, pay any required membership fees so that she may be reinstated as an active member of the State Bar *234in good standing, and must submit to, pay for, and implement the recommendations of an evaluation by State Bar’s Law Practice Management Program within six months of reinstatement.